Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 8 is indefinite for respectively reciting vent holes located in the funnel-shaped body part, and/or the first endcap, and/or the second endcap; and a fill hole located in the funnel-shaped body part, and/or the first endcap, and/or the second endcap, since there is not linkage with these limitations and other limitations of the claimed invention and no functionality has been cited as what is the purpose or function associated with the vent hole and the “fill holes”. And thus the base claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.

Claims 11-12 and 15-18 are rejected because of dependency. 

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but may be allowable if their base claim no longer is rejected under 35 USC 112b and  rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-18 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.   
Claims 19-20 are allowed. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 8, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Newbury” et. al. US 20170102506 A1 and further in view of “Antonelli” et al. US 7207725 B1 and further in view of Chen, US 8272791 B2. 
With regard to claim 8, Newbury teaches an optical fiber fanout assembly (see figs. 1-10 and abstract) comprising: 
a body having an inlet end and an outlet end defined by a funnel-shaped body part (clearly shown in at least figs. 2-5); 
a first endcap (i.e., seal 253 with outer ring or item 250 as shown in fig. 5C)  positioned at the inlet end ; 

    PNG
    media_image1.png
    193
    219
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    147
    218
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    348
    597
    media_image3.png
    Greyscale

a second endcap (202) positioned at the outlet end (shown in at least Figs. 2 and 5); wherein a first cable (i.e., 150) extends to the inlet end of the funnel-shaped body part (shown in at least fig. 2B); wherein a second cable (i.e., 108) has a first end which extends to the outlet end of the funnel- shaped body part  (clearly shown in at least Figs. 2B); 
optical fibers passing through between the first and second cables through the funnel- shaped body part (see at least summary, wherein optical connectors inside the body optically connect the optical fibers between the inlet and outlet cables); and a moldable and/or curable material within the funnel-shaped body part (see at least pa. 0050, wherein the curable adhesive/potting is injected and within the body part).  
 	However, Newbury does not explicitly teach that the moldable and/or curable material extending from the first end cap to the second end cap, and vent holes located 
	Antonelli teaches an optical fiber fanout assembly (shown in at least fig. 10)  that includes the moldable and/or curable material (60) extending from the first end to the second end of the funnel-shaped body (shown in at least figs. 10, 3-4 and at least col. 3 lines 46-51 and/or lines 6-51 ). Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the inner housing the fauout assembly of Newbury between the two endcaps using with the conventional moldable and/or curable material using the teaching of Antonelli to provide precise physical and optical connection between the components of the fanout assembly and to achieve a predictable result.
	Chen teaches an optical fiber assembly (see figs. 1-5) that includes vent holes and injection hole(s) for filling material that are located at the body part on its body surface or its end surface as shown in figs 1-4, see at least abstract and col. 2, lines 19-63. Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Newbury’s body part and/or end cap by crating holes for injection of the adhesive/potting and venting air and having the body in a shape of planar rather non-planar as taught by Chen to produce an optical fan-out assembly with secured optical fibers in the body housing.   




The statements advanced in rejection of claim 8, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
11. (Currently Amended) The optical fiber fanout assembly of claim 8, wherein the second endcap has a larger cable opening than a cable opening of the first endcap (see figs. 2-4).  
12. (Currently Amended) A method of making the optical fiber fanout assembly of claim 8, wherein a fixture holds the first endcap and the second endcap adjacent to the funnel-shaped body part (shown in at least fig. 1B), wherein the moldable and/or curable material can be inserted into an interior of the funnel-shaped body part (para. 0050-0051).  
 	15. (Currently Amended) The optical fiber fanout assembly of claim 8, wherein the body defines a nonplanar shape having a smaller inlet end and a larger outlet end (see figs. 2-4).  

	With regard to claim 16, Chen further teaches wherein the body has a planar shape with a smaller inlet end and a larger outlet end (see figs. 1-5 and at least col. 2, lines 38-62.). 

Response to Argument
Applicant's arguments filed on 11/08/2021, have been considered but are not found persuasive. 
‘there would be no reason or motivation for one skilled in the art to modify Newbury et al. with a moldable and/or curable material based on the teachings of Antonell et al. Such a modification would likely cause moldable or curable material to flow into the adapter/connector which may ruin the connection and overall operation of the assembly. Rather, Newbury et al. teach adding adhesive only in select areas to secure furcation tubes and not adding epoxy or moldable material in areas of the connector and adapter or threaded cable gland. There is no motivation to add moldable material or epoxy in the main body of Newbury et al. to improve a physical or optical connection and achieve a predicable result. Newbury et al. teach cables that pass through the main body unlike Antonell et al. which teach ends that are held together by an epoxy that allows light to pass between. There is no need in Newbury et al. for an improved physical or optical connection. Furthermore, Newbury et al. teach a funnel-shaped body and end caps that may include vent holes and a fill hole. It is not clear how adding moldable or curable material will allow Newbury et al. to operate as intended. Any proposed modification cannot change the principle of operation of a reference. See MPEP § 2143.01(VI). If a proposed modification or combination would change the principle operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims obvious. Id’. 
The examiner responds that first the applicant fails to show why adding vent holes for example in the funnel shape body of Newbury to fill or inject a material such as mold material or epoxy for example would not be possible or will not work by an ordinary skill in the, as such fill vent holes are clearly taught by Chen et al.  Secondly, the teachings are based on combinational prior art references. With regard to motivation for the modification of Newbury’s funnel body, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).  since it has been held to be within the general skill of a worker in the art to select a  See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883